114 N.H. 453 (1974)
EDWARD M. NICHOLS
v.
JOSEPH VITEK, WARDEN.
No. 6896.
Supreme Court of New Hampshire.
June 28, 1974.
George L. O'Malley, by brief and orally, for the plaintiff.
Warren B. Rudman, attorney general, and David W. Hess, assistant attorney general (Mr. Hess orally), for the defendant.
PER CURIAM.
This petitioner for habeas corpus seeks his liberty on the ground that his conviction for manslaughter in the first degree as a lesser included offense of murder for which he was indicted violated his constitutional and statutory (RSA 601:1) right not to be tried and convicted of the offense of manslaughter without being specifically indicted therefor.
There is no question but that manslaughter is a lesser included offense of murder. The indictment for murder contains all the allegations essential to constitute a charge of manslaughter. State v. Butman, 42 N.H. 490 (1861); State v. Zelichowski, 52 N.J. 377, 245 A.2d 351 (1968).
Petition denied.